                Case 3:18-cv-05105-RJB Document 219 Filed 01/24/19 Page 1 of 11



 1   Randy J. Aliment, WA Bar No. 11440                                    HON. ROBERT J. BRYAN
     Marc M. Carlton, WA Bar No. 40069                                      Trial Date: July 29, 2019
 2   Lewis Brisbois Bisgaard & Smith LLP
     1111 Third Avenue, Suite 2700
 3
     Seattle, Washington 98101
 4   Phone: (206) 436-2020
     Fax: (206) 436-2030
 5   randy.aliment@lewisbrisbois.com
     marc.carlton@lewisbrisbois.com
 6   SERVICE: Seattle-Asbestos@lewisbrisbois.com
     Attorneys for Defendant Flowserve US, Inc.
 7   as successor-in-interest to Edward Valves, Inc.
 8

 9

10                                     UNITED STATES DISTRICT COURT
11                                    WESTERN DISTRICT OF WASHINGTON
12                                              AT SEATTLE
13   DONALD VARNEY and MARIA VARNEY,                     Civil Action No. 3:18-cv-05105-RJB
     husband and wife,
14                                                       MOTION FOR SUMMARY JUDGMENT
                        Plaintiffs,                      OF DEFENDANT FLOWSERVE US, INC.,
15                                                       SOLELY AS SUCCESSOR-IN-INTEREST
               vs.                                       TO EDWARD VALVES, INC.
16
     AIR & LIQUID SYSTEMS CORP., et al.,                 ORAL ARGUMENT REQUESTED
17
                        Defendants.                      Note on Motion Calendar: February 15, 2019
18
19

20                                        I.   RELIEF REQUESTED

21            Pursuant to Fed. R. Civ. P. 56, Defendant Flowserve US, Inc., solely as successor-in-

22   interest to Edward Valves, Inc., (hereinafter, “Edward Valves”) requests that plaintiffs’ claims be

23   dismissed with prejudice because there is no evidence that decedent Donald Varney was ever

24   exposed to asbestos from a product made or supplied by Edward Valves, or a product for which

25   Edward Valves is legally responsible. Without that threshold evidence, there is no evidence

26   supporting any of plaintiffs’ tort-based claims, or their claims of willful and wanton conduct,

27   concert of action and conspiracy, premises liability, extra-hazardous employment, or “any other

     MOTION FOR SUMMARY JUDGMENT OF DEFENDANT FLOWSERVE US, INC.,       LEWIS BRISBOIS BISGAARD & SMITH LLP
     SOLELY AS SUCCESSOR-IN-INTEREST TO EDWARD VALVES, INC. - 1               1111 Third Avenue, Suite 2700
     USDC WD WA CAUSE NO. 3:18-cv-05105-RJB                                     Seattle, Washington 98101
                                                                                       206-436-2020
     4815-3868-6342.1
                Case 3:18-cv-05105-RJB Document 219 Filed 01/24/19 Page 2 of 11



 1   applicable theory of liability.” Edward Valves is therefore entitled to summary judgment as a

 2   matter of law.

 3                                    II.    FACTUAL BACKGROUND

 4            Plaintiffs allege that the decedent was exposed to asbestos and asbestos-containing

 5   products while working as a marine machinist at the Puget Sound Naval Shipyard and at the

 6   Hunter’s Point Naval Shipyard, and while performing automobile and motorcycle repair work.

 7   Complaint, ¶ 54 (Dkt. 19-2). Plaintiffs alleged that 46 different product manufacturers,

 8   suppliers, and other entities are responsible for causing the decedent’s asbestos-related disease

 9   and death. Id., Caption. Plaintiffs’ claim against defendants include product liability,

10   negligence, strict product liability (Restatement (Second) of Torts § 402A and/or 402B),

11   conspiracy, premises liability, and “any other applicable theory of liability,” including, if

12   applicable, product liability under RCW 7.72.et seq. Id., ¶ IV.

13            However, there is no admissible evidence to support plaintiffs’ claims that the decedent

14   was ever exposed to an asbestos-containing product manufactured or introduced into the chain of

15   commerce by Edward Valves. The decedent passed away on February 8, 20181 – before his

16   deposition was taken. The decedent therefore provided no admissible evidence to support the

17   allegations in the complaint. Plaintiffs also have come forward with no fact witness or other

18   admissible evidence to show that (1) the decedent worked with or around a valve that was

19   manufactured or sold by Edward Valves, (2) the valve contained original gaskets or packing sold

20   by Edward Valves, and (3) the original gaskets or packing contained asbestos. Due to the

21   absence of that evidence, Edward Valves is entitled to summary judgment and plaintiffs’ claims

22   should be dismissed.

23                                           ISSUES PRESENTED

24            1.        Should plaintiffs’ product liability claims against Edward Valves be dismissed

25   with prejudice pursuant to Fed. R. Civ. P. 56 when there is no evidence that (a) the decedent was

26
27   1
         Carlton Dec., Ex. 1.

     MOTION FOR SUMMARY JUDGMENT OF DEFENDANT FLOWSERVE US, INC.,         LEWIS BRISBOIS BISGAARD & SMITH LLP
     SOLELY AS SUCCESSOR-IN-INTEREST TO EDWARD VALVES, INC. - 2                 1111 Third Avenue, Suite 2700
     USDC WD WA CAUSE NO. 3:18-cv-05105-RJB                                       Seattle, Washington 98101
                                                                                         206-436-2020
     4815-3868-6342.1
                Case 3:18-cv-05105-RJB Document 219 Filed 01/24/19 Page 3 of 11



 1   exposed to an asbestos-containing product manufactured or supplied by Edward Valves; or

 2   (b) the decedent’s disease was substantially caused by inhaling asbestos fibers released from a

 3   product manufactured or supplied by Edward Valves?

 4            2.        Should plaintiffs’ product liability and negligence claims against Edward Valves

 5   be dismissed with prejudice when plaintiffs lack any admissible evidence that Edward Valves

 6   failed to warn the decedent regarding the hazards of asbestos in products manufactured or

 7   supplied by other entities.

 8            3.        Should plaintiffs’ claims for willful and wanton conduct, concert of action and

 9   conspiracy, premises liability, extra-hazardous employment [former RCW 49.16.030], and “any

10   other applicable theory of liability” against Edward Valves should be dismissed with prejudice

11   when plaintiffs lack any admissible evidence in support of those claims?

12                                    III.    EVIDENCE RELIED UPON

13            This motion is based upon the Declaration of Marc M. Carlton, and the exhibits attached

14   thereto; the records and papers on file with the Court Clerk in this matter; and the law as set forth

15   below.

16                                            IV.     ARGUMENT

17   A.       Summary Judgment Standard.

18            Summary judgment is appropriate if the evidence shows “that there is no genuine dispute

19   as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

20   56(a); see Celotex Corp. v. Catrett, 477 U.S. 317, 322, 106 S. Ct. 2548, 91 L. Ed. 2d 265 (1986);

21   Galen v. Cty. of L.A., 477 F.3d 652, 658 (9th Cir. 2007). A fact is “material” if it might affect

22   the outcome of the case. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 91 L. Ed. 2d. 202,

23   106 S. Ct. 2505, 91 L. Ed. 2d 202 (1986). A factual dispute is “ ‘genuine’ only if there is

24   sufficient evidence for a reasonable fact finder to find for the non-moving party.” Far Out

25   Prods., Inc. v. Oskar, 247 F.3d 986, 992 (9th Cir. 2001)(citing Anderson, 477 U.S. at 248-49).

26            The moving party bears the initial burden of showing there is no genuine dispute of

27   material fact and that it is entitled to prevail as a matter of law. Celotex, 477 U.S. at 323. If the

     MOTION FOR SUMMARY JUDGMENT OF DEFENDANT FLOWSERVE US, INC.,          LEWIS BRISBOIS BISGAARD & SMITH LLP
     SOLELY AS SUCCESSOR-IN-INTEREST TO EDWARD VALVES, INC. - 3                  1111 Third Avenue, Suite 2700
     USDC WD WA CAUSE NO. 3:18-cv-05105-RJB                                        Seattle, Washington 98101
                                                                                          206-436-2020
     4815-3868-6342.1
                Case 3:18-cv-05105-RJB Document 219 Filed 01/24/19 Page 4 of 11



 1   moving party does not bear the ultimate burden of persuasion at trial, it can show the absence of

 2   such a dispute in two ways: (1) by producing evidence negating an essential element of the

 3   nonmoving party’s case, or (2) by showing that the nonmoving party lacks evidence of an

 4   essential element of its claim or defense. Nissan Fire & Marine Ins. Co. v. Fritz Companies,

 5   Inc., 210 F.3d 1099, 1106 (9th Cir. 2000). If the moving party meets its burden of production,

 6   the burden then shifts to the nonmoving party to identify specific facts from which a fact finder

 7   could reasonably find in the nonmoving party’s favor. Celotex, 477 U.S. at 324; Anderson, 477

 8   U.S. at 252.

 9                      No longer are judges required to submit a question to a jury merely
                        because some evidence has been introduced by the party having the
10                      burden of proof, unless the evidence be of such character that it
                        would warrant the jury in finding a verdict in favor of that party. . . .
11
                        [T]here is a preliminary question for the judge, not whether there is
12                      literally no evidence, but whether there is any evidence upon which a
                        jury could properly proceed to find a verdict for the party producing
13                      it, upon whom the onus of proof is imposed.

14

15   Anderson, 477 U.S. at 250.
16            The court is “required to view the facts and draw reasonable inferences in the light most
17   favorable to the [nonmoving] party.” Scott v. Harris, 550 U.S. 372, 378, 127 S. Ct. 1769, 167 L.
18   Ed. 2d 686 (2007). The court may not weigh evidence or make credibility determinations in
19   analyzing a motion for summary judgment because those are “jury functions, not those of a
20   judge.” Anderson, 477 U.S. at 249-50. Nevertheless, the nonmoving party “must do more than
21   simply show that there is some metaphysical doubt as to the material facts.... Where the record
22   taken as a whole could not lead a rational trier of fact to find for the nonmoving party, there is no
23   genuine issue for trial.” Scott, 550 U.S. at 380 (internal quotation marks omitted) (quoting
24   Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586-87, 106 S. Ct. 1348, 89 L.
25   Ed. 2d 538 (1986)).
26   ////
27   ////

     MOTION FOR SUMMARY JUDGMENT OF DEFENDANT FLOWSERVE US, INC.,            LEWIS BRISBOIS BISGAARD & SMITH LLP
     SOLELY AS SUCCESSOR-IN-INTEREST TO EDWARD VALVES, INC. - 4                    1111 Third Avenue, Suite 2700
     USDC WD WA CAUSE NO. 3:18-cv-05105-RJB                                          Seattle, Washington 98101
                                                                                            206-436-2020
     4815-3868-6342.1
                Case 3:18-cv-05105-RJB Document 219 Filed 01/24/19 Page 5 of 11



 1            In short, “summary judgment should be granted where the nonmoving party fails to offer

 2   evidence from which a reasonable [fact finder] could return a [decision] in its favor.”

 3   Triton Energy Corp. v. Square D Co., 68 F.3d 1216, 1220 (9th Cir. 1995).

 4   B.       There is No Evidence that the Decedent was Ever Exposed an Asbestos-Containing
              Product Manufactured, Sold, or Supplied by Edward Valves.
 5

 6            Plaintiffs’ claims against Edward Valves fail because plaintiffs cannot show that the

 7   decedent ever worked with or around a product manufactured, sold or supplied by Edward

 8   Valves, which contained asbestos and contributed to his disease and death. Under applicable

 9   Washington law relating to asbestos personal injury cases, the plaintiff must identify the

10   particular manufacturer of the product that allegedly caused the injury and “establish a

11   reasonable connection between the injury, the product causing the injury, and the manufacturer

12   of the product.” Lockwood v. AC&S, Inc., 109 Wash. 2d 235, 744 P.2d 605, 612 (1987).

13            In asbestos cases, plaintiffs may rely on circumstantial evidence that the manufacturer’s

14   products were the source of their asbestos exposure, but it is not enough to merely speculate that

15   the manufacturer’s product was the source of a decedent’s asbestos disease. There must also be

16   evidence of a causal link between that product and the injured party’s asbestos exposure.

17   Van Hout v. Celotex Corp., 121 Wash. 2d 697, 853 P.2d 908, 913 (1993). Factual allegations

18   must be enough to raise a right to relief above the speculative level. Bell Atl. Corp. v. Twombly,

19   550 U.S. 544, 555, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007) (citing 5 C. Wright & A. Miller,

20   Federal Practice and Procedure § 1216, pp. 235-236 (3d ed. 2004)); see also, Claytor v. Owens-

21   Corning Fiberglass Corp., 662 A.2d 1374, 1384 (D.C. App. 1995) (court has the duty to

22   withdraw a case from the jury when the necessary inferences of exposure to a particular

23   defendant’s asbestos product are so tenuous that it rests upon mere speculation and conjecture).

24            Affidavits which do not support the allegation that the plaintiff inhaled asbestos dust in

25   places where, and at times when, a manufacturer’s product was being installed or where dust

26   from such products was airborne are insufficient to send a case to the jury. Benshoof v.

27   Nat’l Gypsum Co., 978 F.2d 475, 477 (9th Cir. 1992) (cf. Lockwood, 744 P.2d at 612-13, where

     MOTION FOR SUMMARY JUDGMENT OF DEFENDANT FLOWSERVE US, INC.,         LEWIS BRISBOIS BISGAARD & SMITH LLP
     SOLELY AS SUCCESSOR-IN-INTEREST TO EDWARD VALVES, INC. - 5                 1111 Third Avenue, Suite 2700
     USDC WD WA CAUSE NO. 3:18-cv-05105-RJB                                       Seattle, Washington 98101
                                                                                         206-436-2020
     4815-3868-6342.1
                Case 3:18-cv-05105-RJB Document 219 Filed 01/24/19 Page 6 of 11



 1   testimony that the defendant’s asbestos product was used and that asbestos dust from the product

 2   was inhaled was sufficient to withstand motion for directed verdict). Consequently, to survive

 3   summary judgment, plaintiffs here must produce admissible evidence that the decedent was

 4   actually exposed to respirable asbestos fibers originating from a Edward Valves product.

 5            In Lockwood, the Court outlined a number of factors that determine whether there is

 6   sufficient evidence for a jury to find that causation has been established in an asbestos case:

 7                      They should consider the evidence of plaintiff’s proximity to the
                        asbestos product when the exposure occurred and the expanse of the
 8                      work site where asbestos fibers were released. They should also take
                        into account the extent of time that the plaintiff was exposed to the
 9
                        product. As the time of exposure to asbestos dust increases, so does
10                      the severity of diseases associated with such exposure.

11   Lockwood, 744 P.2d at 613. “The mere existence of a scintilla of evidence in support of the non-

12   moving party’s position is not sufficient.” Triton Energy Corp., 68 F.3d at 1221.

13            In this case, there is no admissible evidence showing that that valve manufactured or sold

14   by Edward Valves was present on one or more of the decedent’s worksites, much less evidence

15   that the valve contained original asbestos-containing gaskets or packing. As a result, plaintiffs

16   have no way to establish that the decedent was ever exposed to asbestos from such a product. It

17   follows that plaintiffs also cannot show the decedent was exposed to asbestos fibers from an

18   Edward Valves product in sufficient concentrations to cause or contribute to his disease.

19   Plaintiffs therefore cannot satisfy a single Lockwood factor, and their claims against Edward

20   Valves should be dismissed with prejudice.

21   C.       There is No Evidence that the Decedent’s Disease was Caused by Exposure to an
              Edward Valves Product.
22

23            To avoid summary judgment, plaintiffs also must also show there is a causal link between

24   the defendant’s product and the injured party’s disease. Van Hout, 853 P.2d at 913. That is,

25   plaintiffs must offer evidence showing there was actual exposure to asbestos fibers from a

26   Edward Valves product, and that the exposure was a substantial factor in causing the decedent’s

27   asbestos-related disease. As explained above, plaintiffs cannot provide evidence of even a single

     MOTION FOR SUMMARY JUDGMENT OF DEFENDANT FLOWSERVE US, INC.,         LEWIS BRISBOIS BISGAARD & SMITH LLP
     SOLELY AS SUCCESSOR-IN-INTEREST TO EDWARD VALVES, INC. - 6                 1111 Third Avenue, Suite 2700
     USDC WD WA CAUSE NO. 3:18-cv-05105-RJB                                       Seattle, Washington 98101
                                                                                         206-436-2020
     4815-3868-6342.1
                Case 3:18-cv-05105-RJB Document 219 Filed 01/24/19 Page 7 of 11



 1   instance where the decedent worked with or around an asbestos-containing product for which

 2   Edward Valves is responsible. The absence of such evidence precludes plaintiffs’ medical

 3   experts from drawing a causal connection between the decedent’s illness and any Edward Valves

 4   product.

 5            In addition to the Lockwood factors outlined above, plaintiffs must also prove medical

 6   causation of the alleged disease. To do so, plaintiffs must prove (1) the presence of a Edward

 7   Valves product that (2) contained or was used in conjunction with asbestos, (3) released fibers,

 8   (4) which were inhaled by the decedent, and (5) that the encounter was sufficient to be a

 9   substantial factor causing the decedent’s asbestos-related disease. See Mavroudis v. Pittsburgh-

10   Corning Corp., 86 Wash. App. 22, 28, 935 P.2d 684, 689 (1997); see also, Barabin v. Albany

11   Int’l Corp., C07-1454RSL, 2009 WL 2578967, at *5 (W.D. Wash., Aug. 18, 2009)

12   (unpublished) (Washington law requires plaintiffs to establish that exposure to asbestos from a

13   manufacturer’s product was a “substantial factor” in causing plaintiff’s illness).

14            Here, again, there is no evidence of a physical nexus between the decedent and asbestos

15   fibers from an Edward Valves product. There is no testimony regarding the decedent’s

16   proximity to an Edward Valves product, the duration of any such exposure, or the intensity of

17   any such exposure. In the absence of that evidence, Edward Valves is entitled to summary

18   judgment.

19   D.       Edward Valves Did Not Have an Affirmative Duty to Warn of Asbestos Hazards for
              Products Supplied By Others.
20

21            In addition to the foregoing reasons to dismiss plaintiffs’ claims against Edward Valves,
22   there is no basis for plaintiffs’ claim that Edward Valves had a duty to warn the decedent about
23   potential hazards related to products manufactured and sold by other companies. In Simonetta v.
24   Viad Corp., 165 Wash. 2d 341, 197 P.3d 127 (2008), the Washington Supreme Court held that a
25   manufacturer may not be held liable in common law, strict products liability, or negligence for
26   failure to warn of the dangers of asbestos exposure resulting from another manufacturer’s
27   insulation applied to its products after sale of the products to the Navy. Id., 165 Wash 2d at 348-

     MOTION FOR SUMMARY JUDGMENT OF DEFENDANT FLOWSERVE US, INC.,       LEWIS BRISBOIS BISGAARD & SMITH LLP
     SOLELY AS SUCCESSOR-IN-INTEREST TO EDWARD VALVES, INC. - 7               1111 Third Avenue, Suite 2700
     USDC WD WA CAUSE NO. 3:18-cv-05105-RJB                                     Seattle, Washington 98101
                                                                                       206-436-2020
     4815-3868-6342.1
                Case 3:18-cv-05105-RJB Document 219 Filed 01/24/19 Page 8 of 11



 1   63, 197 P.3d at 131-38. See Schwartz v. Abex Corp., 106 F. Supp. 3d 626, 637 (E.D. Pa. 2015)

 2   (in Simonetta, “the Supreme Court of Washington determined that, ‘the completed product was

 3   the evaporator as delivered by Viad to the Navy, sans [i.e., without] asbestos insulation.’”).

 4            In the companion case of Braaten v. Saberhagen Holdings, et al., 165 Wash. 2d 373,

 5   198 P.3d 493 (2008), the Court reached the same conclusion with regard to replacement gaskets

 6   or packing that were not supplied by the original equipment manufacturer, explaining:

 7                      We hold that the general rule that there is no duty under common
                        law products liability or negligence principles to warn of the dangers
 8                      of exposure to asbestos in other manufacturers’ products applied
                        with regard to replacement packing and gaskets. The defendants did
 9
                        not sell or supply the replacement packing or gaskets or otherwise
10                      place them in the stream of commerce, did not specify asbestos-
                        containing packing and gaskets for use with their valves and pumps,
11                      and other types of materials could have been used. In addition, the
                        evidence is insufficient to show that Mr. Braaten was exposed to the
12                      original packing and gaskets supplied by these defendants.
                        Accordingly, we reverse the Court of Appeals and reinstate the trial
13
                        court’s orders of summary judgment in favor of the defendants.
14
     Id., 165 Wash. 2d at 380-81, 198 P.3d 495-96. The Braaten Court further explained:
15
                        As we held in Simonetta, a manufacturer has no duty under common
16                      law products liability or negligence principles to warn of the dangers
                        of exposure to asbestos in products it did not manufacturer and for
17                      which the manufacturer was not in the chain of distribution. These
                        holdings apply here and foreclose the plaintiff’s products liability
18                      and negligence claims based on failure to warn of the danger of
19                      exposure to asbestos (1) in insulation applied to pumps and valves
                        the defendant-manufacturers sold to the Navy, where the
20                      manufacturers did not manufacture or sell the insulation and were
                        not in the chain of distribution of it, and (2) in replacement packing
21                      and gaskets installed in or connected to the pumps and valves after
                        they were installed aboard ships, where the manufacturers did not
22
                        manufacture or sell the replacement packing and gaskets and were
23                      not in the chain of distribution of these products.

24   Id., 165 Wash. 2d at 398, 198 P.3d at 504. Thus, even if there was evidence that the

25   decedent had worked around some other manufacturer’s product that was used in

26   connection with an Edward Valves product (which there is not), Edward Valves had

27   no duty to provide a warning about that other product.

     MOTION FOR SUMMARY JUDGMENT OF DEFENDANT FLOWSERVE US, INC.,          LEWIS BRISBOIS BISGAARD & SMITH LLP
     SOLELY AS SUCCESSOR-IN-INTEREST TO EDWARD VALVES, INC. - 8                  1111 Third Avenue, Suite 2700
     USDC WD WA CAUSE NO. 3:18-cv-05105-RJB                                        Seattle, Washington 98101
                                                                                          206-436-2020
     4815-3868-6342.1
                Case 3:18-cv-05105-RJB Document 219 Filed 01/24/19 Page 9 of 11



 1   E.       Plaintiffs’ Claims under “Any Other Applicable Theory of Liability” Should Be
              Dismissed.
 2

 3            Plaintiffs’ claims of willful and wanton conduct, conspiracy, premises liability, and
 4   “any other applicable theory of liability” should be dismissed as inconsistent with Washington
 5   law. There is no evidence that Edward Valves was ever involved in any conspiracy or any other
 6   conduct giving rise to any such cause of action or theory of liability. There is no evidence that
 7   Edward Valves ever owned any premises where the decedent was exposed to asbestos. Because
 8   plaintiffs have not, and cannot, produce facts or legal arguments in support of any such claims
 9   against Edward Valves, all such claims should be dismissed with prejudice.
10                                         V.      CONCLUSION
11            For the reasons and authorities stated above, Edward Valves respectfully requests that the
12   Court grant this motion and issue an Order dismissing all of Plaintiffs claims against Edward
13   Valves with prejudice.
14   DATED: January 24, 2019.                   LEWIS BRISBOIS BISGAARD & SMITH LLP

15

16                                              s/ Randy J. Aliment
                                                Randy J. Aliment, WA Bar No. 11440
17

18                                              s/ Marc M. Carlton
                                                Marc M. Carlton, WA Bar No. 40069
19
                                                1111 Third Avenue, Suite 2700
20                                              Seattle, Washington 98101
21                                              Phone: (206) 436-2020
                                                Fax: (206) 436-2030
22                                              randy.aliment@lewisbrisbois.com
                                                marc.carlton@lewisbrisbois.com
23                                              SERVICE: Seattle-Asbestos@lewisbrisbois.com
                                                Attorneys for Defendant Flowserve US, Inc., solely as
24                                              successor-in-interest to Edward Valves, Inc.
25

26
27

     MOTION FOR SUMMARY JUDGMENT OF DEFENDANT FLOWSERVE US, INC.,        LEWIS BRISBOIS BISGAARD & SMITH LLP
     SOLELY AS SUCCESSOR-IN-INTEREST TO EDWARD VALVES, INC. - 9                1111 Third Avenue, Suite 2700
     USDC WD WA CAUSE NO. 3:18-cv-05105-RJB                                      Seattle, Washington 98101
                                                                                        206-436-2020
     4815-3868-6342.1
               Case 3:18-cv-05105-RJB Document 219 Filed 01/24/19 Page 10 of 11



 1                                      DECLARATION OF SERVICE
                                               (Varney)
 2
             I hereby certify that on January 24, 2019, I electronically filed the foregoing MOTION
 3   FOR SUMMARY JUDGMENT OF DEFENDANT FLOWSERVE US, INC., SOLELY AS
     SUCCESSOR-IN-INTEREST TO EDWARD VALVES, INC. with the Clerk of the Court
 4   using the CM/ECF system, which will send notification of such filing to all attorneys of record.
 5

 6   Attorneys for Plaintiffs:
     Benjamin R. Couture: ben@weinsteincouture.com
 7   Brian Weinstein: brian@weinsteincouture.com
     Benjamin H. Adams (admitted pro hac vice): badams@dobllp.com
 8   Lisa W. Shirley (admitted pro hac vice): LShirley@dobllp.com
 9   Attorneys for Air & Liquid Systems Corporation, Velan Valve Corporation:
10   Mark B Tuvim: mtuvim@gordonrees.com
     Kevin J. Craig: kcraig@gordonrees.com
11   Trevor J. Mohr: tmohr@gordonrees.com

12   Attorney for BW/IP Inc.:
     Christine E. Dinsdale: dinsdale@sohalang.com
13

14   Attorney for Armstrong International Inc.:
     David E. Chawes: dchawes@pregodonnell.com
15   Bennet J. Hansen: bhansen@pregodonnell.com
     William E. Fitzharris, Jr.: wfitzharris@pregodonnell.com
16   Stephanie B. Ballard: sballard@pregodonnell.com
17   Attorney for Blackmer Pump Company:
18   Claude Bosworth: cbosworth@rizzopc.com

19   Attorney for BNS Co.:
     Michael A. Jaeger: michael.jaeger@lewisbrisbois.com
20   Rachel T. Reynolds: Rachel.Reynolds@lewisbrisbois.com

21   Attorney for Carrier Corporation; Parker-Hannifin Corporation:
     Nicole R. MacKenzie: nmackenzie@williamskastner.com
22   Ryan W. Vollans: rvollans@williamskastner.com
23   Jessica M. Cox: jcox@williamskastner.com
     Nicholas R Major: nmajor@williamskastner.com
24
     Attorney for Crane Co., Crane Environmental Inc.:
25   G. William Shaw: bill.shaw@klgates.com
     Ryan J. Groshong: ryan.groshong@klgates.com
26
27

     DECLARATION OF SERVICE - 1                                       LEWIS BRISBOIS BISGAARD & SMITH LLP
     USDC WD WA CAUSE NO. 3:18-cv-05105-RJB                                 1111 Third Avenue, Suite 2700
                                                                              Seattle, Washington 98101
                                                                                     206-436-2020
     4815-3868-6342.1
               Case 3:18-cv-05105-RJB Document 219 Filed 01/24/19 Page 11 of 11



 1   Attorney for Crosby Valve, LLC; Elliott Turbomachinery Co. Inc.; The Goodyear Tire &
     Rubber Company; Goulds Pumps LLC; Grinnell LLC, ITT LLC:
 2   Ronald C. Gardner: rgardner@gandtlawfirm.com
 3   Attorney for Crown Cork & Seal Company, Inc.; Foster Wheeler Energy Corporation;
 4   General Electric Company; The Gorman-Rupp Company:
     Christopher S. Marks: cmarks@tktrial.com
 5   Alice C. Serko: aserko@tktrial.com
     Barry Neal Mesher: bnm@bnmesherlaw.com
 6
     Attorney for FMC Corporation; Sterling Fluid Systems (USA) LLC:
 7   Katherine M. Steele: asbestos@bullivant.com
     Michael Mackenzie Brown: mac.brown@bullivant.com
 8

 9   Attorney for IMO Industries, Inc.:
     James E. Horne: jhorne@gth-law.com
10   Michael Edward Ricketts: mricketts@gth-law.com

11   Attorney for Metropolitan Life Insurance Company:
     Richard G. Gawlowski: gawlowski@wscd.com
12
     Attorney for Weir Valves & Controls USA, Inc.:
13   Dana C. Kopij: dkopij@williamskastner.com
14
     Attorney for SB Decking Inc.:
15   J. Michael Mattingly: mmattingly@rizzopc.com

16   Attorney for Uniroyal Holding Inc.:
     Chris R. Youtz: chris@sylaw.com
17
     Attorney for Viking Pump, Inc.:
18   Todd M. Thacker: tthacker@jjrlaw.com
19
     Attorney for Warren Pumps, LLC:
20   Allen Eraut: aeraut@rizzopc.com

21
             I certify under penalty of perjury under the laws of the United States that the foregoing is
22   true and correct.
23            Executed this 24th day of January, 2019, at Portland, Oregon.
24
                                              LEWIS BRISBOIS BISGAARD & SMITH LLP
25
                                              s/ Stacey Miller
26                                            Stacey Miller, Legal Secretary
                                              stacey.miller@lewisbrisbois.com
27

     DECLARATION OF SERVICE - 2                                         LEWIS BRISBOIS BISGAARD & SMITH LLP
     USDC WD WA CAUSE NO. 3:18-cv-05105-RJB                                   1111 Third Avenue, Suite 2700
                                                                                Seattle, Washington 98101
                                                                                       206-436-2020
     4815-3868-6342.1
